Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donald E. Robinson appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on Robinson’s 42 U.S.C. § 1988 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Robinson’s motion for appointment of counsel and affirm. Robinson v. McBride, No. 3:13-cv-00352-CMC, 2013 WL 2099707 (D.S.C. May 14, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.